Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States, as follows: Appellant contended that his alleged confessions were not voluntarily given; that they were coerced; that they were submitted to the jury without proper instructions; that he was detained for an unreasonable time without arraignment, during which time the alleged confessions were taken, and that such actions constituted denial of due process of law under the Fourteenth Amendment. The Court of Appeals held that appellant was not denied due process under the Fourteenth Amendment. [See 6 N Y 2d 788.]